Filed 4/22/14 P. v. Marin CA2/6
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.111.5.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                     DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B252149
                                                                           (Super. Ct. No. LA071024)
                 Plaintiff and Respondent,                                   (Los Angeles County)

v.

JESUS MARIN,

                   Defendant and Appellant.



                   Jesus Marin appeals from the judgment following his plea of no contest to
assault with a semiautomatic firearm (Pen. Code, § 245, subd. (b)).1 Appellant admitted a
gang enhancement (186.22, subd. (b)(1)(C)) and a firearm enhancement (§ 12022.5, subd.
(a)). Pursuant to the negotiated plea, appellant was sentenced to 23 years state prison and
ordered to pay a $280 restitution fine (§ 1202.4, subd. (b)), a $280 parole revocation fine
(§ 1202.45), a $40 court operations assessment (§ 1465.8, subd. (a)(1)), a $30 criminal
conviction assessment (Gov. Code, § 70373), and victim restitution (§ 1202.4, subd. (f)).
                   Appellant filed a notice of appeal and a request for certificate of probable
cause which was denied by the trial court. (§ 1237.5, subd. (a).) The request for certificate
of probable cause alleges, among other things, that appellant was denied effective assistance
of counsel. This contention is not supported by the record. (Strickland v. Washington

1   All statutory references are to the Penal Code unless otherwise stated.
(1984) 466 U.S. 668, 687 [80 L.Ed.2d. 674, 693]; People v. Bolin (1998) 18 Cal. 4th 297,
333.)
              The preliminary hearing transcript reflects that appellant shot Jonathan Amaya
four times in the back and legs with a semiautomatic handgun on May 20, 2012. A gang
expert, Los Angeles Police Department Officer Andre Silva, testified that appellant was an
active member of the Pacoima Project Boys, an organized criminal street gang, and that the
shooting was committed for the benefit of, at the direction of, and in association with the
gang with the specific intent to promote, further, or assist in criminal conduct by gang
members within the meaning of section 186.22, subdivision (b)(1)(C)..
              We appointed counsel to represent appellant in this appeal. After counsel’s
examination of the record, he filed an opening brief in which no issues were raised.
              On February 24, 2014, we advised appellant that he had 30 days within which
to personally submit any contentions or issues he wished us to consider. No response has
been received.
              We have reviewed the entire record and are satisfied that appellant's attorney
has fully complied with his responsibilities and that no arguable issues exist. (People v.
Wende (1979) 25 Cal. 3d 436, 443; People v. Kelly (2006) 40 Cal. 4th 106, 126.)
              The judgment is affirmed.
              NOT TO BE PUBLISHED.


                                                        YEGAN, J.
We concur:


              GILBERT, P.J.


              PERREN, J.




                                              2
                                  Susan Speer, Judge

                         Superior Court County of Los Angeles

                          ______________________________


             Randall Connor , under appointment by the Court of Appeal, for Defendant
and Appellant.


             No appearance for respondent.




                                             3